WELLS, Judge.
Defendant argues there is insufficient evidence in the record to support the aggravating factor found by the court and therefore it was error for the court to sentence him to a term of imprisonment in excess of the presumptive term. The transcript shows that the court, in pronouncing its judgment, specifically found that on the day of the offense and prior to the victim’s death, defendant assaulted the victim, his wife, by pushing her and pulling her by the hair of her head, that defendant placed a gun to the victim’s head and clicked the trigger, and that defendant burned the victim’s clothes in her presence and burned her pubic hair. Based on these findings and the evidence presented at the sentencing hearing, the court found that the facts disclosed excessive psychological suffering and dehumanizing aspects not normally present in the offense of involuntary manslaughter and that the preponderance of the evidence showed the existence of the aggravating factor set forth at N.C. Gen. Stat. § 15A-1340.4(a)(l)(f) (1988) (“[t]he offense was especially heinous, atrocious, or cruel”).
In determining whether an offense is especially heinous, atrocious, or cruel, the focus should be on whether the facts of the case disclose excessive brutality or physical pain, psychological suffering, or dehumanizing aspects not normally present in that offense. State v. Blackwelder, 309 N.C. 410, 306 S.E.2d 783 (1983). The transcript shows that the sentencing court correctly applied that legal standard in determining this aggravating factor was present in this case. The findings made by the court in support of this aggravating factor are supported by ample, competent evidence in the record. Those findings and the evidence presented are sufficient to support the finding of this factor. The court’s determination that the facts of this case disclose excessive psychological suffering and dehumanizing aspects not normally present in the offense of involuntary manslaughter is also supported by evidence in the record that shows the relationship between defendant and the victim was that of husband and wife, a relationship not normally present with respect to this offense. See State *356v. Blalock, 77 N.C. App. 201, 334 S.E.2d 441 (1985) (defendant was victim’s father).
We conclude that it was proper for the court to find the offense was especially heinous, atrocious, or cruel, and we therefore affirm the judgment entered.
Affirmed.
Judges Johnson and Eagles concur.